COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Alesia Annette Young v. Severino Family LLC

Appellate case number:       01-19-00410-CV

Trial court case number:     1132750

Trial court:                 County Civil Court at Law No. 1 of Harris County

        Appellant, Alesia Annette Young, filed a pro se notice of appeal on May 21, 2019,
in the trial court from the May 28, 2019 final judgment in this forcible detainer action. See
TEX. R. APP. P. 26.1, 27.1(a). On June 4, 2019, the county clerk filed an indigent clerk’s
record containing appellant’s Statement of Inability to Afford Payment of Court Costs or
an Appeal Bond (“Statement”), filed on May 3, 2019, with an order by the justice court
denying the contest and permitting the appeal to the county court.
        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of Civil
Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence claim was
permitted by the justice court and not overruled by the county court, appellant is not
required to pay appellate costs. See id.
        Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment of the appellate filing,
clerk’s, and reporter’s record fees. Thus, the Court ORDERS the court reporter to file the
reporter’s record, if any, within 30 days of this Order, at no cost to appellant.
        Finally, because appellant is proceeding pro se, the Court ORDERS the county
clerk to mail the clerk’s record and reporter’s record to the appellant, at no cost to appellant,
within 35 days of the date of this order, and shall certify the delivery date within 45 days
of the date of this order.

      It is so ORDERED.
Judge’s signature: _/s/ _Evely V. Keyes____
                   ☒ Acting individually             Acting for the Court
Date: ___June 11, 2019__